DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/16/2022 has been entered. Claims 10-11 and 21-22 are canceled. Claims 23-26 are added. Claims 1-9, 12-20 and 23-26 are pending in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson, US 2017/0329866 A1, in view of Shun et. al., "Phase-Concurrent Hash Tables for Determinism", dated June 21, 2014, 12 pages, https://dl.acm.org/doi/10.1145/2612669.2612687.

Regarding independent claim 1, Macpherson teaches
A computer-executed method for identifying a path, in a graph database, between a pair of nodes that comprises a source node and a destination node (Abstract describes a method of determining, based at least in part on a relative connections graph, a relative connections path connecting the first individual (i.e. a source node), the second individual (i.e. destination node); Fig. 5; [0037] illustrates an embodiment of a process of identifying the shortest path between two individuals), the method comprising:
performing a first phase by identifying, in the graph database, one or more neighbor nodes of nodes in a next queue (Fig. 6, 602; [0044]-[0045] describes a start node is added to the queue (i.e. a next queue) and a current node is a node dequeued from the queue; [0047] describes direct child nodes that are nodes connected to the current node);
performing a second phase by determining whether the destination node is included in the one or more neighbor nodes (Fig. 6, 606; [0046] determining whether the current node corresponds to the second individual); and
in response to determining that the destination node is not included in the one or more neighbor nodes, performing a third phase by, for each node of the one or more neighbor nodes: 
in response to determining that said each node has not previously been visited, including said each node in the next queue (Fig. 6, 606->610; [0047] describes if the current node does not correspond to the second individual, then, at 610, any direct child nodes (i.e., nodes connected to the current node) that have not yet been processed are enqueued; Fig. 7, 712; [0055] describes the unvisited neighbor node is added to the queue);
wherein the method is performed by one or more computing devices (Fig. 1; [0014]; [0017] illustrates a programmed computer system for determining relative connections between individuals).
Macpherson does not explicitly disclose 
using at least a vectorized insert operation, attempting to insert said each node into a visited hash table,
wherein the vectorized insert operation successfully inserts a node into the visited hash table when the node is not already present in the visited hash table,
responsive to determining that the attempt to insert said each node into the visited hash table was successful, determining that said each node has not previously been visited.
However, in the same field of endeavor, Shun teaches
using at least a vectorized insert operation, attempting to insert said each node into a visited hash table,
wherein the vectorized insert operation successfully inserts a node into the visited hash table when the node is not already present in the visited hash table,
responsive to determining that the attempt to insert said each node into the visited hash table was successful, determining that said each node has not previously been visited (pages 98-99, Figure 1, procedure INSERT(v), discloses for a given element v, INSERT loops until it finds a location with ⊥ (Line 3) or it finds that v is already in the hash table (Line 5), at which point it terminates (i.e. when the function terminates with a location with ⊥ (empty element),  it is determined that the node has not previously been visited); page 102, section Breadth-First Search (BFS), Figure 2, discloses a BFS algorithm using a concurrent hash table and insert unvisited neighbors into the table).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of using a concurrent hash table and inserting unvisited neighbors into the table in Breadth-First Search as suggested in Shun into Macpherson’s system because both of these systems are addressing the breadth-first search applying to a graph to identify the shortest path. This modification would have been motivated by the desire to support operations on hash table more efficient and cost effective.

Regarding dependent claim 7, the combination of Macpherson and Shun teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Macpherson further teaches wherein the one or more neighbor nodes comprise all neighbor nodes of all nodes in the next queue (Fig. 6; [0043]-[0050] describes a breadth first search process wherein all the child nodes (i.e. neighbor nodes) of all nodes are enqueued to be processed in the first iteration).

Regarding dependent claim 8, the combination of Macpherson and Shun teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Macpherson further teaches wherein the one or more neighbor nodes comprise describes in any iteration after the first iteration of the breadth first search process the number of child nodes of all nodes except the root node are enqueued to be processed).

Regarding dependent claim 9, the combination of Macpherson and Shun teaches all the limitations as set forth in the rejection of claim 8 that is incorporated. Macpherson further teaches
performing a second iteration of the first phase by identifying, in the graph database, second one or more neighbor nodes of a second set of nodes, from the next queue, that are other than the first set of nodes (Fig. 6, 612->N->604; [0048]-[0049] describes if the queue is not empty, the process repeats to dequeuer a node to process as current node (i.e. a second iteration));
performing a second iteration of the second phase by determining whether the destination node is included in the second one or more neighbor nodes (Fig. 6, 606; [0046] determining whether the current node corresponds to the second individual); and
performing a second iteration of the third phase by, for each node of the second one or more neighbor nodes: determining whether the respective node has previously been visited, and, in response to determining that the respective node has not previously been visited, including the respective node in the next queue (Fig. 6, 606->610; [0047] describes if the current node does not correspond to the second individual, then, at 610, any direct child nodes (i.e., nodes connected to the current node) that have not yet been processed are enqueued; Fig. 7, 712; [0055] describes the unvisited neighbor node is added to the queue).

Regarding independent claim 12, it is a medium claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. Macpherson further teaches one or more non-transitory computer-readable media storing one or more sequences of instructions that, when executed by one or more processors, perform the method operations ([0014] describes a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor; [0023] describes computer storage products with a computer readable medium that includes program code for performing various computer-implemented operations. The computer-readable medium is any data storage device that can store data which can thereafter be read by a computer system)

Regarding dependent claim 18, it is a medium claim that corresponding to the method of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Regarding dependent claim 19, it is a medium claim that corresponding to the method of claim 8. Therefore, it is rejected for the same reason as claim 8 above.

Regarding dependent claim 20, it is a medium claim that corresponding to the method of claim 9. Therefore, it is rejected for the same reason as claim 9 above.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson, in view of Shun as applied in claims 1 and 12, further in view of Martin, "A Vectorized Hash-Join", dated May 11, 1996, 17 pages (this reference is included on the IDS filed 03/02/2020).

Regarding dependent claim 2, the combination of Macpherson and Shun teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Macpherson and Shun does not explicitly disclose wherein determining whether the destination node is included in the one or more neighbor nodes comprises:
populating a destination-node vector with an identifier of the destination node;
wherein information identifying the one or more neighbor nodes is stored in a current queue;
for each vector of data in the current queue:
using a vectorized instruction to compare the respective vector of data to the destination-node vector to produce a respective result vector, and
determining whether the destination node is included in the respective vector of data based, at least in part, on the respective result vector.
However, in the same field of endeavor, Martin teaches wherein determining whether the destination node is included in the one or more neighbor nodes comprises:
populating a destination-node vector with an identifier of the destination node (Fig. 7; section 3.2; pages 8-9 illustrates the Key S with value 17 (i.e. an identifier of the destination node));
illustrates the array bucket contains the number of keys (i.e. neighbor nodes);
for each vector of data in the current queue:
using a vectorized instruction to compare the respective vector of data to the destination-node vector to produce a respective result vector (Fig. 7, pages 8-9 shows how an mask vector (i.e. a respective result vector) is generated by a scalar-vector compare followed by a compress to filter out the correct data), and
determining whether the destination node is included in the respective vector of data based, at least in part, on the respective result vector (Fig. 7, pages 8-9 shows mask vector with a value of 1 indicates the vectors being compared are equal (i.e. the destination node is included in the respective vector of data)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of using a scalar-vector compare to determine whether a key included in an array bucket as suggested in Martin into Macpherson and Shun’s system because both of these systems are addressing the method of identifying a key within a graph of data. This modification would have been motivated by the desire to minimize cost in graph database operations.

Regarding dependent claim 13, it is a medium claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson, in view of Shun as applied in claims 1 and 12, further in view of Cohen et al. (hereinafter Cohen), US 2019/0042662A1. 

Regarding dependent claim 3, the combination of Macpherson and Shun teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Macpherson and Shun does not explicitly disclose identifying, in an adjacency list, a first portion of data that stores a list of neighbor nodes of a first node in the next queue;
by a first copy operation, copying, by vectors to a current queue, the first portion of data.
However, in the same field of endeavor, Cohen teaches
identifying, in an adjacency list, a first portion of data that stores a list of neighbor nodes of a first node in the next queue (Fig. 3; [0030]-[0031] describes compression information structure 350 may include a data structure (such as a table or table-based data structure) operative to store nodes 301-306 and adjacency lists 321-326 of neighbors associated with nodes 301-306, e.g. for node 303, adjacency list 323 includes neighbors 204, 206, 207);
by a first copy operation, copying, by vectors to a current queue, the first portion of data (Fig. 4; [0032]-[0033] describes a data structure, such as a first-in-first-out (FIFO) queue or other FIFO data structure (i.e. current queue) is generated. Starting with the first node, its neighbors in the adjacency list may be pushed onto the FIFO queue (i.e. copying)).
 into Macpherson and Shun’s system because both of these systems are addressing information processing, and more particularly, to processing information of graph data structures. This modification would have been motivated by the desire to allow for more efficient processing and storage of graph information, including very large graphs and improve performance (Cohen, [0002]).

Regarding dependent claim 4, the combination of Macpherson, Shun and Cohen teaches all the limitations as set forth in the rejection of claim 3 that is incorporated.
Cohen teaches performance of the first copy operation results in neighbor node data stored in the current queue ([0033] describes starting with the first node, its neighbors in the adjacency list may be pushed onto the FIFO queue); and
Macpherson discloses performing the second phase is based, at least in part, on the neighbor node data stored in the current queue (Fig. 6, 606; [0046] determining whether the current node corresponds to the second individual).

Regarding dependent claim 14, it is a medium claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

dependent claim 15, it is a medium claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson, in view of Shun, in view of Cohen as applied in claims 3 and 14, further in view of Sahi et al. (hereinafter Sahi), US 2021/0200734 A1. 

Regarding dependent claim 5, the combination of Macpherson, Shun and Cohen teaches all the limitations as set forth in the rejection of claim 3 that is incorporated. Macpherson further teaches
identifying a second portion of data, in the adjacency list, that stores a second list of neighbor nodes of a second node in the next queue (Fig. 6, 612-N-604-606-610; [0047]-[0048] describes the second iteration of the process 600, dequeueing a second  node as the current node).
The combination of Macpherson, Shun and Cohen does not explicitly disclose
by a second copy operation, copying, by vectors to a location in the current queue that marks an end of neighbor node information, the second portion of data;
wherein copying the second portion of data comprises overwriting data copied in the first copy operation.
However, in the same field of endeavor, Sahi teaches
by a second copy operation, copying, by vectors to a location in the current queue that marks an end of neighbor node information, the second portion of data; wherein copying the second portion of data comprises overwriting data copied in the represents real data content and overhead data associated with a node of the tree structure 500. The structure 550 comprises a header 512, object data 514 with is the actual/real data content of the node, and padding 516; Fig. 7, 712; [0074] illustrates the node array 714 is serialized 702 (i.e. copied) into the byte array 712. During serialization 702, the headers and paddings of the node array 714 are not stored into the byte array 712, and merely the object data of the node array 714 are stored into the byte array 712. The object data B is copied right after object data A, object data C is copied right after object data B and object data D is copied right after object data C).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of methods for converting a data structure into an array as suggested in Sahi into Macpherson, Shun and Cohen’s system because both of these systems are addressing nodes of a data structure, such as a tree structure, are recursively processed to copy the data structure into an array. This modification would have been motivated by the desire to reduce memory consumption when data of the tree structures is loaded into memory. This significant reduction in memory usage reduces performance degradation and scaling issues (Sahi, [0004]).

Regarding dependent claim 16, it is a medium claim that corresponding to the method of claim 5. Therefore, it is rejected for the same reason as claim 5 above.


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson, in view of Shun, in view of Cohen as applied in claims 3 and 14, further in view of Paredes et al. (hereinafter Paredes), "Breadth First Search Vectorization on the Intel Xeon Phi," 16 PROCEEDINGS OF THE ACM INTERNATIONAL CONFERENCE ON COMPUTING FRONTIERS, 16 May 2016, pages 1-10 (this reference is included on the IDS filed 08/09/2021).

Regarding dependent claim 6, the combination of Macpherson, Shun and Cohen teaches all the limitations as set forth in the rejection of claim 3 that is incorporated.
The combination of Macpherson, Shun and Cohen does not explicitly disclose after copying data by the first copy operation and before performing the second phase, overwriting, with nonce data, a particular portion of data in the current queue directly following data that reflects neighbor information for nodes in the next queue;
wherein the particular portion of data reflects information other than neighbor information for nodes in the next queue.
However, in the same field of endeavor, Paredes teaches after copying data by the first copy operation and before performing the second phase, overwriting, with nonce data, a particular portion of data in the current queue directly following data that reflects neighbor information for nodes in the next queue; wherein the particular portion of data reflects information other than neighbor information for nodes in the next queue (page 6, “Data alignment”, “Peel and remainder loops” describes data alignment allows the vector unit to have more efficient access to the memory. However, due to the way the rows array is built, it might lead to some less-than-full-vector loop vectorization inefficiencies, such as the peel and the remainder loops, caused non-aligned boundary accesses. There are different approaches to cope with the implications of having less-than-full-vector loops including padding, sequential processing of peel and remainder loops, and the use of vector masks).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of different approaches to cope with the implications of having less-than-full-vector loops including padding, as suggested in Paredes into Macpherson, Shun and Cohen’s system because both of these systems are addressing nodes of a data structure, such as a tree structure, are recursively processed to copy the data structure into an array. This modification would have been motivated by the desire to demonstrating the benefit of successfully exploiting architectural features of the Xeon Phi focusing on the vector unit (programmed via vector intrinsics), with data alignment and prefetching (Paredes, page 1).

Regarding dependent claim 17, it is a medium claim that corresponding to the method of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson, in view of Shun as applied in claim 1, further in view of Teotia et. al. (hereinafter Teotia), US 20180341596 A1.

 dependent claim 23, the combination of Macpherson and Shun teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Macpherson and Shun does not explicitly disclose
wherein attempting to insert a particular node into the visited hash table comprises:
determining that a bucket, of a set of buckets of the visited hash table, associated with an identifier of the particular node is full;
responsive to determining that the bucket is full, increasing a cardinality of buckets of the visited hash table to produce an expanded hash table;
and inserting the particular node into the expanded hash table.
However, in the same field of endeavor, Teotia teaches
wherein attempting to insert a particular node into the visited hash table comprises:
determining that a bucket, of a set of buckets of the visited hash table, associated with an identifier of the particular node is full (Fig. 5; [0097] describes a hash table with a set of buckets. The fourth column includes three overflow-indicating-bits. For bucket 000, the overflow-indicating bits are 111, which indicates that all three of the hash records in bucket 000 are in their primary bucket, that means bucket 000 is full);
responsive to determining that the bucket is full, increasing a cardinality of buckets of the visited hash table to produce an expanded hash table ([0101] discloses dynamically resizing the Hash Table when a bucket is full);
and inserting the particular node into the expanded hash table ([0123]-[0124] describes the insert operation during hash table resizing).
 into Macpherson and Shun’s system because both of these systems are addressing managing a hash table for inserting nodes. This modification would have been motivated by the desire to improve the performance (Teotia, [0005]).

Regarding dependent claim 24, the combination of Macpherson, Shun and Teotia teaches all the limitations as set forth in the rejection of claim 23 that is incorporated. Teotia further teaches 
wherein increasing the cardinality of buckets of the visited hash table comprises, for each bucket of the set of buckets, populating a first bucket and second bucket of the expanded hash table by:
executing a first vectorized instruction instance to produce a split mask, for said each bucket, based on a hash function for the expanded hash table (Fig. 6; 600-602; [0102]-[0104] illustrates steps for dynamically resizing a hash table, describes a new “companion segment” is allocated within hash table; Fig. 7; [0103] illustrates illustrating a companion segment 700 that is created during the resizing of segment 500. Within segment 700, buckets 1000, 1001, 1010 and 1011 are companion buckets for buckets 000, 0001, 010, and 011, respectively);
executing at least one additional vectorized instruction instance, based at least in part on the split mask, to identify a first portion of a plurality of values in said each bucket for the first bucket and a second portion of the plurality of values for the second describes the selected bucket is “split” by redistributing its hash records between itself and its companion bucket; Fig. 7B; [0118] illustrates the state of hash table 112 after the split of bucket 000).

Regarding dependent claim 25, the combination of Macpherson, Shun and Teotia teaches all the limitations as set forth in the rejection of claim 24 that is incorporated. Teotia further teaches 
determining a hash-target bit position based, at least in part, on a size of the expanded hash table (Fig. 5; [0097] describes overflow-indicating-bits. Each of the three overflow-indicating-bits indicates whether the hash record in the bucket slot that corresponds to the bit is in its primary bucket; [0107] describes splitting a Bucket);
wherein, for each bucket of the set of buckets:
said executing the first vectorized instruction instance to produce a split mask for said each bucket is based on bits, of the plurality of values in said each bucket, at the hash-target bit position (Fig. 8, 800; [0107] discloses the overflow-indicating bits of the bucket are inspected to identify the hash records for which the selected bucket is a primary bucket. In the present example, the overflow-indicating bits of bucket 000 are 111, indicating that bucket 000 is the primary bucket for all three hash records in bucket 000. Thus, all three hash records qualify as redistribution candidates),
each value, of the first portion of the plurality of values for said each bucket, has a set bit at the hash-target bit position (Fig. 8, 802; [0108] discloses In the present example, the selected bucket is bucket 000, and the overflow bucket for bucket 000 is bucket 001. Therefore, in step 802 the overflow-indicating bits of bucket 001 are inspected to identify hash records for which the bucket 001 is the secondary bucket. The overflow-indicating bits of bucket 001 indicate that bucket 001 is the secondary bucket for the hash record for key K6. Consequently, the hash record for key K6 also qualifies as a redistribution candidate), and
each value, of the second portion of the plurality of values for said each bucket, has an unset bit at the hash-target bit position (Fig. 8, 804; [0109] discloses the new bucket-identifying bits for each redistribution candidate are determined by (a) obtaining the key for each redistribution candidate, (b) generating hash values by applying the hash function to each key, and (c) extracting the new number of bucket-identifying bits from the hash values.; [0119] discloses Steps 602, 604, 606 and 608 in Fig. 6 define a loop that causes each bucket within the selected segment to be split in the same manner as has been described with respect to bucket 000. Fig. 7C illustrates how hash table 112 may appear after all buckets of segment 500 have been split.).

Regarding dependent claim 26, the combination of Macpherson, Shun and Teotia teaches all the limitations as set forth in the rejection of claim 23 that is incorporated. Teotia further teaches
wherein inserting the particular node into the expanded hash table comprises:
based, at least in part, on a size of the expanded hash table,
discloses when building hash table 112, the database server instance 108 generates a hash value by applying a hash function to a key value, and uses bits from that hash value to determine the bucket of hash table 112 into which the hash record for that key value is to be inserted. When the hash table is undergoing a resizing operation, insert operations proceed in this same manner except that the database server instance 108 must determine, based on the resize index, how many bits of the hash value to use as bucket-identifying bits);
determining whether the target bucket has any vacant slots; and
in response to determining that the target bucket has at least one vacant slot, adding the particular node to the target bucket ([0125]-[0126] discloses if the pre-resize bucket number is for a bucket that is in a segment that has been resized or is currently undergoing bucket splitting, then the post-resize (m-bit) bucket number for the key value associated with the hash bucket is used to pick the bucket into which the hash value is stored).

Response to Arguments
Applicant’s prior art arguments with respect to the pending claims have been considered but they are moot in view of the new ground(s) of rejections presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143